Citation Nr: 1538629	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-31 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected coronary artery disease and/or service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neurological disability of the bilateral upper extremities manifested by numbness and tingling, to include peripheral neuropathy and carpal tunnel syndrome, and to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to January 1971, including verified service in Vietnam from April 10, 1970 to January 1, 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in January 2008 and June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

At the April 2015 Board hearing, the undersigned granted the Veteran a 60-day extension of time during which to submit additional evidence.  The Veteran submitted additional evidence during that 60-day period, and waived initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  See "Waiver of Regional Office Consideration," dated in April 2015.  Accordingly, the Board may proceed with appellate consideration.  See 38 C.F.R. § 20.1304(c) (2014).

The Veteran initially submitted a claim for entitlement to service connection for peripheral neuropathy.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in August 2007.  The Veteran has described the disability as being manifested by numbness, tingling, and pain in the bilateral upper extremities.  See, e.g., April 2015 Board hearing transcript.  The evidence of the record shows that the Veteran has been diagnosed with bilateral carpal tunnel syndrome, a neurological disability, and that the carpal tunnel syndrome is manifested by numbness, tingling, and pain in the bilateral upper extremities.  Although the Veteran sought service connection only for peripheral neuropathy, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any . . . disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular diagnosis that is named on a claims form, such as peripheral neuropathy, but instead makes a general claim for compensation for the difficulties posed by the condition.  Id.  In this case, the Veteran seeks service connection for a neurological disability that is manifested by numbness and tingling in the bilateral upper extremities.  His claim reasonably encompasses not only the peripheral neuropathy of the bilateral upper extremities, but also the bilateral carpal tunnel syndrome.  Accordingly, the Board has reframed the issues on appeal, as shown on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service Connection for Erectile Dysfunction

The Veteran contends that his erectile dysfunction is causally related to his active service.  He has specifically argued that the erectile dysfunction is caused by the medications he takes for his service-connected coronary artery disease and PTSD.  See April 2015 Board hearing transcript.

Secondary service connection is established by evidence demonstrating that the current disability was either caused by or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was provided a VA male reproduction system conditions examination in May 2012 in relation to his claim for entitlement to service connection for erectile dysfunction.  The May 2012 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner noted that the Veteran was diagnosed with erectile dysfunction in 2003.  The examiner also noted that the Veteran reported the erectile dysfunction gradually progressed, but worsened after he sought treatment for PTSD in January 2008 and was started on trazadone, sertraline, and prazosin.  The examiner opined that the Veteran's erectile dysfunction has multiple etiologies, including hyperlipidemia, hypertension, and low testosterone.  The examiner further opined that it is not as likely as not that the Veteran's erectile dysfunction is attributable to one of the diagnoses provided in Section 1 of the May 2012 VA examination report.  Section 1 of the examination report lists only a diagnosis of erectile dysfunction.  The examiner did not provide a rationale for the opinion.

The May 2012 VA examiner was also asked to provide an opinion as to whether the Veteran's erectile dysfunction is due to or the result of his service-connected coronary artery disease and/or PTSD.  The examiner opined that it is less likely than not that the erectile dysfunction is proximately due to or the result of the Veteran's service connected conditions.  As a rationale for this opinion, the examiner noted that the Veteran's erectile dysfunction began in 2003 and progressed gradually until it worsened in 2008 or 2009.  The examiner noted that the Veteran's coronary artery disease required stent placement in 2011 and that the Veteran's PTSD symptoms "were triggered" in 2008 or 2009.  The examiner further noted the Veteran's reports that his erectile dysfunction worsened after he began treatment for PTSD in 2008 or 2009.

Thus, the May 2012 VA examiner's opinion that the Veteran's erectile dysfunction is not secondary to the service-connected coronary artery disease and/or PTSD is based on the fact that the Veteran's erectile dysfunction was diagnosed several years before he began receiving treatment for the coronary artery disease and PTSD.  However, the Veteran has reported that his erectile dysfunction worsened after he began treatment for coronary artery disease and PTSD.  The VA examiner's opinion does not reflect consideration of whether the service-connected disabilities aggravated the Veteran's erectile dysfunction, as required by 38 C.F.R. § 3.310(b).  As such, the opinion is not adequate for decision-making purposes, and the issue must be remanded so that a VA addendum opinion may be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA addendum opinion must reflect consideration of the Veteran's reports of worsening of erectile dysfunction symptoms following his treatment for coronary artery disease and PTSD, and must discuss the role, if any, that the medications he takes for his service-connected disabilities play in his current erectile dysfunction symptoms.

In addition, the Board notes that, at the April 2015 Board hearing, the Veteran indicated that he was in possession of medical literature, to include from the National Institute of Health, the Merck Journal, and the Naval Clinic, showing a causal link between the medications he takes for the service-connected coronary artery disease and PTSD and erectile dysfunction.  Although the Veteran indicated that he would submit this evidence following the April 2015 Board hearing, he has not yet done so.  On remand, the Veteran should be afforded another opportunity to submit this evidence.

Neurological Disability

The Veteran contends that he has peripheral neuropathy of the bilateral upper extremities that first manifested during active service.  Specifically, he has reported that during service while he was stationed in the Republic of Vietnam, he used an herbicide agent to remove weeds from around his hooch.  Shortly thereafter, he felt numbness and tingling in his bilateral extremities.  Although he continued to experience the numbness and tingling following separation from active service, he did not seek treatment for the numbness and tingling until 2007.  The Veteran also reported that the numbness and tingling led to a diagnosis of bilateral carpal tunnel syndrome in 1993, and that he had carpal tunnel release surgery on the right in 2003 and on the left in 2012.  See April 2015 Board hearing transcript.  The record includes an August 1993 EMG report showing evidence of moderate median neuropathy on the right and very mild median neuropathy on the left.  The record also shows that the Veteran underwent carpal tunnel release on both the right and the left.  The record further shows that the Veteran has been diagnosed with peripheral neuropathy of the bilateral upper extremities.  See, e.g., March 2013 VA peripheral nerves examination.

The Veteran was provided a VA peripheral nerves examination in February 2009.  The February 2009 VA examiner interviewed the Veteran and examined the Veteran.  The examiner noted that the Veteran's reports of first experiencing numbness and tingling in the hands during active service, his 1993 diagnosis of bilateral carpal tunnel syndrome, and his 2003 right carpal tunnel release surgery.  The examiner further noted the Veteran's current complaints of generalized pain, numbness, and tingling in the bilateral hands.  On examination, the examiner observed decreased sensation and reflexes in the upper extremities.  The examiner provided a diagnosis of bilateral carpal tunnel syndrome of the upper extremities that is "Not related to Agent Orange."  The examiner provided no further opinion as to the likely etiology of the Veteran's diagnosed neurological disabilities of the bilateral upper extremities.

The Board finds the February 2009 VA examination report to be inadequate for decision-making purposes.  Specifically, the examiner provided no rationale for the opinion that the bilateral carpal tunnel syndrome is not related to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Furthermore, the examiner provided no opinion as to the likely etiology of the Veteran's diagnosed bilateral carpal tunnel syndrome and peripheral neuropathy of the bilateral upper extremities.  Moreover, VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which the Veteran can obtain the benefit sought.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  In this case, the Veteran specifically contends that his neurological disability is a delayed result of his in-service exposure to herbicides.  See, e.g., VA Form 21-526, received in August 2007.  However, the Veteran has also presented evidence of in-service neurologic symptoms.  Accordingly, VA must also consider the Veteran's claim for service connection on a nonpresumptive direct-incurrence basis.  The February 2009 VA examination does not provide sufficient information on which to render a decision as to service connection for a neurological disability on such basis.  As such, the case must be remanded so that a VA addendum opinion may be obtained.  See Barr, 21 Vet. App. 303, 312 (2007).

In that regard, the Board acknowledges that the service treatment records do not include contemporaneous treatment records to support the Veteran's reports of in-service neurological symptoms of numbness and tingling.  However, although the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this case, the Veteran's wife also submitted a statement in March 2013 in which she indicates that the Veteran reported numbness and tingling shortly after his discharge from active service.  See VA Form 21-4138, Statement in Support of Claim, received in March 2013.  Accordingly, on remand, the VA examiner should consider the Veteran's reports of in-service numbness and tingling despite the lack of contemporaneous medical records documenting such symptoms.

The Board also acknowledges that the Veteran has submitted two medical opinions that provide a positive nexus between the Veteran's active service and his current neurological disabilities.  Specifically, in March 2008, D. Bilstrom, M.D., provided a letter in which he states "I have personally reviewed [the Veteran's] extensive medical history and have also been told of his exposure to what is known as Agent Orange in Vietnam which occurred during his military service."  Dr. Bilstrom concludes that the Veteran has no known risk factors other than the in-service herbicide exposure and, therefore, it is more likely than not that the Veteran's "multiple difficulties" are a result of exposure to Agent Orange.  In May 2008, J. L. Medina, M.D., noted that a comprehensive study failed to yield any cause for the Veteran's neuropathy, and that the Veteran reported a history of exposure to Agent Orange.  Dr. Medina opined, "Although there is a long gap, it is likely that this toxic caused his neuropathy as a late complication."  It is unclear whether these opinions were based upon a full and accurate understanding of the Veteran's medical history, and the opinions are speculative and lack adequate supporting rationale.  Accordingly, they, too, are not adequate for decision-making purposes.  See Barr, 21 Vet. App. at 311; Stefl, 21 Vet. App. at 124-25; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).


Other Considerations

At the April 2015 Board hearing, the Veteran testified that he has received treatment for the disabilities at issue on appeal at a number of VA facilities.  He testified that he received treatment at the Jesse Brown VA Medical Center in Chicago, Illinois, in 2013.  He also received treatment at the Naples Community-Based Outpatient Clinic; at the Lee County VA Healthcare Center; at the Lexington VA Medical Center; and at the Columbus Clinic, a VA Community-Based Outpatient Clinic in Columbus, Georgia.  Records associated with this treatment have not yet been obtained.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).   On remand, those records, as well as any other relevant VA treatment records identified by the Veteran, must be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a letter, enclosed with a VA Form 21-4142, Authorization and Consent to Release Information to VA, requesting that he identify all treatment from VA and private health care providers.  The letter should also inform the Veteran that he should submit any additional relevant evidence that is in his possession, to include the medical literature from the National Institute of Health, the Merck Journal, and the Naval Clinic that he referenced at the April 2015 Board hearing.  

Obtain all outstanding VA treatment records relevant to the matters being remanded, to include from the Jesse Brown VA Medical Center in Chicago, Illinois; the Naples Community-Based Outpatient Clinic; the Lee County VA Healthcare Center; the Lexington VA Medical Center; the Columbus Clinic; and any other facility identified by the Veteran on the above-described VA Form 21-4142, and associate the records with the record.

All attempts to obtain the identified records must be documented in the record.  The Veteran must be notified of any inability to obtain the identified records.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  After completion of the above development, forward a copy of the record and this Remand to the VA examiner who conducted the May 2012 VA male reproduction system conditions examination or, if that examiner is not available, to a similarly qualified VA physician to ascertain the nature and etiology of the Veteran's erectile dysfunction.  The examiner must note that the record was reviewed.  After reviewing the record and performing any and all studies, tests, and evaluations deemed necessary, the examiner should address the following:

a.  Provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's erectile dysfunction was proximately due to or the result of the Veteran's service-connected disabilities, to include coronary artery disease and posttraumatic stress disorder.

b.  If not, provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's erectile dysfunction was aggravated by the Veteran's service-connected disabilities, to include coronary artery disease and posttraumatic stress disorder.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale should be provided for any opinion given.  The opinion must reflect consideration of the Veteran's reports of worsening of erectile dysfunction symptoms following his treatment for coronary artery disease and posttraumatic stress disorder, and must discuss the role, if any, that the medications he takes for his service-connected disabilities play in his current erectile dysfunction symptoms.

3.  Forward a copy of the record and this Remand to the VA examiner who conducted the February 2009 VA peripheral nerves examination or, if that examiner is not available, to a similarly qualified VA physician to ascertain the nature and etiology of the Veteran's neurological disabilities.  The examiner must note that the record was reviewed.  After reviewing the record and performing any and all studies, tests, and evaluations deemed necessary, the examiner should address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any neurological disability demonstrated since active service, to include bilateral carpal tunnel syndrome and peripheral neuropathy of the bilateral upper extremities, had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service, to include whether it is due to in-service exposure to herbicides.

A complete rationale should be provided for all opinions given.  Any opinion given should reflect consideration of the Veteran's reports of in-service symptoms of numbness and tingling.  

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent Supplemental Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




